Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                             CASE NO. 1:20-CV-21254-BLOOM/LOUIS

   SECURITIES AND EXCHANGE
   COMMISSION,

                                   Plaintiff,

   v.

   JUSTIN W. KEENER D/B/A JMJ FINANCIAL,

                                   Defendant.


                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
            TO THE SECURITIES AND EXCHANGE COMMISSION’S COMPLAINT

            Defendant Justin W. Keener d/b/a JMJ Financial (“Defendant” or “Mr. Keener” or “JMJ

  Financial”), by and through undersigned counsel, hereby files its Answer and Affirmative

  Defenses to the Securities and Exchange Commission’s (“SEC” or “Plaintiff”) Complaint [ECF

  No. 1].

                                                SUMMARY

        1. Defendant denies the allegations in Paragraph 1, except admits that he invested in

  microcap companies and liquidated billions of shares of common stock during the Relevant

  Period. To the extent Paragraph 1 contains conclusions of law, no response is required.

        2. Defendant denies the allegations in Paragraph 2, except admits that he invested in

  microcap companies through convertible notes, which have, at times, in part or in whole been

  converted into stock, some of which was subsequently liquidated. Defendant further admits that

  he converted more than 100 such notes from more than 100 different microcap issuers during the

  Relevant Period. To the extent Paragraph 2 contains conclusions of law, no response is required.
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 2 of 10



     3. Paragraph 3 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

     4. Paragraph 4 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

                                            DEFENDANT

     5. Defendant denies the allegations in Paragraph 5, except admits the following: Mr. Keener

  resides in Puerto Rico; Mr. Keener was 45 years old at the time the SEC filed its Complaint; Mr.

  Keener registered the name “JMJ Financial” in Florida in 2008; Mr. Keener at one point during

  the Relevant Period employed as many as twenty people; and Defendant has never registered as

  a securities dealer with the SEC. Defendant further states that the FINRA decision referred to in

  the final sentence of Paragraph 5 speaks for itself.

                                     JURISDICTION AND VENUE

     6. Paragraph 6 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

     7. Paragraph 7 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

                                    FACTUAL ALLEGATIONS

     8. Defendant denies the allegations in Paragraph 8, except admits that during the Relevant

  Period he invested in convertible notes which have, at times, in part or in whole been converted

  into stock and subsequently liquidated into the market, after the notes were held for six months

  or more. Defendant further admits that during the Relevant Period he liquidated billions of

  shares. To the extent Paragraph 8 contains conclusions of law, no response is required.

     9. Defendant denies the allegations in Paragraph 9, except admits that he negotiated the



                                                    2
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 3 of 10



  terms of the convertible notes and signed contracts to memorialize the investments he made into

  issuers.

      10. Defendant denies the allegations in Paragraph 10, except admits to hiring employees,

  who attended conferences, some of which were attended by microcap companies among other

  attendees. Defendant also admits that he has sponsored some of these conferences. Defendant

  further admits to operating a website for JMJ Financial, and states that the website speaks for

  itself. Defendant further states that the Complaint mischaracterizes the PowerPoint presentations

  referenced in the last sentence of Paragraph 10 and those PowerPoint presentations speak for

  themselves.

      11. Defendant denies the allegations in Paragraph 11. To the extent Paragraph 11 contains

  conclusions of law, no response is required.

      12. Defendant denies the allegations in Paragraph 12, except admits that he submitted

  conversion notices to issuers, and obtained attorney opinion letters. To the extent Paragraph 12

  contains conclusions of law, no response is required.

      13. Defendant denies the allegations in Paragraph 13, except admits that he used the

  telephone or internet to liquidate shares. The convertible notes speak for themselves. To the

  extent Paragraph 13 contains conclusions of law, no response is required.

      14. Defendant denies the allegations in Paragraph 14.

      15. Defendant denies the allegations in Paragraph 15.

             a. Lithium Exploration Group, Inc. (“LEXG”)

                     i. Defendant denies the allegations in Paragraph 15(a)(i), except admits

  that Defendant invested in a convertible note from LEXG on February 13, 2013 and made the

  following investments into LEXG:



                                                   3
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 4 of 10



             •   $100,000 on February 13, 2013

             •   $50,000 on April 24, 2013

             •   $50,000 on June 5, 2013

             •   $50,000 on June 27, 2013

             •   $75,000 on August 14, 2013

             •   $100,000 on December 9, 2013

             •   $50,000 on February 20, 2014

             •   $200,000 on April 16, 2014

                     ii. Defendant denies the allegations in Paragraph 15(a)(ii), except admits that

  he submitted 14 conversion notices to LEXG between April 20, 2015 and May 10, 2016 and

  liquidated 344,744,000 shares of common stock of LEXG.

                    iii. Defendant denies the allegations in Paragraph 15(a)(iii) and states that the

  convertible note speaks for itself.

                     iv. Defendant denies the allegations in Paragraph 15(a)(iv).

             b. ERHC Energy, Inc. (“ERHC”)

                      i. Defendant denies the allegations in Paragraph 15(b)(i), except admits that

  he invested in a convertible note from ERHC on April 16, 2014 and made the following

  investments into ERHC:

             •   $100,000 on April 16, 2014

             •   $50,000 on September 4, 2014

             •   $50,000 on October 22, 2014

             •   $50,000 on March 10, 2016

                     ii. Defendant denies the allegations in Paragraph 15(b)(ii), except admits that


                                                   4
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 5 of 10



  he submitted 22 conversion notices to ERHC between January 2, 2015 and December 21, 2016

  and liquidated 438,698,078 shares of common stock of ERHC.

                    iii. Defendant denies the allegations in Paragraph 15(b)(iii) and states that the

  convertible note speaks for itself.

                     iv. Defendant denies the allegations in Paragraph 15(b)(iv).

             c. Accelera Innovations, Inc. (“ACNV”)

                      i. Defendant denies the allegations in Paragraph 15(c)(i), except admits that

  Defendant invested in a convertible note from ACNV on September 2, 2015 and made the

  following investments into ACNV:

             •   $50,000 on September 2, 2015

             •   $25,000 on March 10, 2016

                     ii. Defendant denies the allegations in Paragraph 15(c)(ii), except admits that

  he submitted 14 conversion notices to ACNV between March 2, 2016 and January 12, 2017 and

  liquidated 28,091,729 shares of common stock of ACNV.

                    iii. Defendant denies the allegations in Paragraph 15(c)(iii) and states that the

  convertible note speaks for itself.

                     iv. Defendant denies the allegations in Paragraph 15(c)(iv).

     16. Defendant denies the allegations in Paragraph 16, except admits that he invested in

  microcap companies and liquidated billions of shares during the Relevant Period.

     17. Paragraph 17 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

     18. Defendant denies the allegations in Paragraph 18, except admits that he invested in




                                                   5
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 6 of 10



  microcap companies through convertible notes which have, at times, been converted into stock,

  some of which was subsequently liquidated. Defendant further admits that he used email or the

  telephone to negotiate or make investments.

      19. Defendant admits the allegations in Paragraph 19.

      20. Paragraph 20 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

      21. Paragraph 21 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

      22. Paragraph 22 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

                                      CAUSE OF ACTION
        (Alleged Violation of Section 15(a)(1) of the Exchange Act, 15 U.S.C. § 78o(a)(1))

      23. Defendant repeats and re-responds to every allegation by reference to each and every

  response to paragraphs 1-22 above as if they were fully set forth herein.

      24. Paragraph 24 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

      25. Paragraph 25 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

      26. Paragraph 26 contains conclusions of law to which no response is required. To the extent

  a response is required, Defendant denies the allegations.

                                         RELIEF REQUESTED

            Defendant denies that the SEC is entitled to any of the relief sought in the Complaint,

  including the relief identified in this section.




                                                     6
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 7 of 10



                                    AFFIRMATIVE DEFENSES

         Defendant states the following affirmative and other defenses, without admitting any

  allegation not otherwise admitted and without assuming any burden of proving any fact that is

  otherwise Plaintiff’s burden to prove.

                                 FIRST AFFIRMATIVE DEFENSE

         Defendant hereby relies on and reasserts all defenses contained in his prior motions in

  this action, including the Motion to Dismiss Defendant previously filed.

                               SECOND AFFIRMATIVE DEFENSE

         The Complaint fails to state a claim upon which relief can be granted.

                                THIRD AFFIRMATIVE DEFENSE

         The Complaint is barred by due process, in whole or in part, where Defendant had no fair

  notice that his conduct could be unlawful.

                               FOURTH AFFIRMATIVE DEFENSE

         The Complaint is estopped, in whole or in part, from asserting claims inconsistent with

  the SEC’s own published guidance and no-action letters.

                                 FIFTH AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, by the applicable statute of limitations.

                                SIXTH AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, where Defendant acted on the advice

  of counsel.

                              SEVENTH AFFIRMATIVE DEFENSE

         The SEC’s injunctive relief claim is barred by a failure to allege a reasonable likelihood

  that Defendant will violate the securities laws in the future.



                                                    7
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 8 of 10



                               EIGHTH AFFIRMATIVE DEFENSE

         The SEC’s requested disgorgement award is barred by a failure to allege any victims and

  by a failure to limit the award to Defendant’s net profits. See Liu v. SEC, 140 S. Ct. 1936 (2020).

                                NINTH AFFIRMATIVE DEFENSE

         The SEC is not entitled to a penny stock bar under the Exchange Act of 1934.

                                TENTH AFFIRMATIVE DEFENSE

         The SEC is not entitled to civil penalties for the conduct alleged by the Complaint.

                                           RESERVATION

         Defendant reserves the right to amend this Answer up to, and through, the time of trial to

  assert any additional affirmative defenses set forth in or permitted by Federal Rule of Civil

  Procedure 8, when and if, during the course of its investigation, discovery, or preparation for

  trial, it becomes appropriate to assert such affirmative defenses.

  Dated: August 27, 2020                        Respectfully submitted,

                                                GREENBERG TRAURIG LLP

                                                /s/ Benjamin G. Greenberg
                                                Benjamin G. Greenberg
                                                Florida Bar No. 192732
                                                333 SE 2nd Avenue Suite 4400
                                                Miami, FL 33131
                                                Telephone: (305) 579-0850
                                                Facsimile: (305) 579-0717
                                                greenbergb@gtlaw.com

                                                RASKIN & RASKIN, P.A.

                                                Jane Serene Raskin
                                                Florida Bar No. 848689
                                                201 Alhambra Circle Suite 1050
                                                Coral Gables, Fl. 33134
                                                Telephone: (305) 444-3400
                                                jraskin@raskinlaw.com



                                                   8
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 9 of 10



                                     -and-

                                     BUCKLEY LLP

                                     Christopher F. Regan (pro hac vice)
                                     Veena Viswanatha (pro hac vice)
                                     2001 M Street NW, Suite 500
                                     Washington, DC 20036
                                     Telephone: (202) 349-8000
                                     Facsimile: (202) 349-8080
                                     cregan@buckleyfirm.com
                                     vviswanatha@buckleyfirm.com

                                     Counsel for Defendant Justin W. Keener




                                       9
Case 1:20-cv-21254-BB Document 30 Entered on FLSD Docket 08/27/2020 Page 10 of 10



                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day served via ECF a true and correct copy of the

  foregoing document to the following:


          Joshua E. Braunstein (Special Bar No. A5502640)
          Antony Richard Petrilla (Special Bar No. A5502641)
          Attorneys for Plaintiff
          SECURITIES AND EXCHANGE COMMISSION
          100 F Street NE
          Washington, DC 20549
          Telephone: (202) 551-8470
          Braunsteinj@sec.gov

          Attorneys for Plaintiff
          Securities and Exchange Commission

                                                       This, the 27h day of August, 2020

                                                       /s/ Benjamin G. Greenberg




                                                  10
